OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
*1009Because defendant failed to submit an affidavit from the attorney who represented him at plea and sentence or offer an explanation of his failure to do so, it cannot be said that as to defendant’s failure to appeal the coram nobis Judge erred in denying the application without a hearing (People v Scott, 10 NY2d 380). The other bases advanced for vacating the judgment clearly could have been raised on appeal, had one been taken (see CPL 440.10, subd 2, par M).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons concur.
Order affirmed in a memorandum.